People v Muhammad (2016 NY Slip Op 01747)





People v Muhammad


2016 NY Slip Op 01747


Decided on March 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2016

Tom, J.P., Andrias, Saxe, Kapnick, JJ.


468 6029/11

[*1]The People of the State of New York, Respondent,
vJoshua Muhammad, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Thomas M. Nosewicz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered November 26, 2012, convicting defendant, after a jury trial, of assault in the second degree, resisting arrest, unlicensed operation of a motor vehicle and aggravated unlicensed operation of a motor vehicle in the second degree, and sentencing him, as a second felony offender, to an aggregate term of four years and a $500 fine, unanimously affirmed.
The verdict was based on legally sufficient evidence and not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's credibility determinations, including those relating to the arresting officer's characterizations of his injuries. The evidence amply supports the conclusion that defendant caused the officer physical injury. The officer's injuries were plainly more than mere "petty slaps, shoves, kicks and the like" (Matter of Philip A., 49 NY2d 198, 200 [1980]; see also People v Chiddick, 8 NY3d 445, 447 [2007]; People v Guidice, 83 NY2d 630, 636 [1994]).
The court properly exercised its discretion in permitting the People to introduce rebuttal evidence consisting of recorded phone conversations that contradicted defense evidence tending to show that defendant did not cause the officer's injuries and that he was the victim of police brutality (see People v Hodges, 99 AD3d 629, 630 [1st Dept 2012], lv denied 20 NY3d 1062 [2013]. Furthermore, even if the testimony was "not technically of a rebuttal nature but more properly part of the offering party's
original case," the court had discretion to allow it (CPL 260.30[7]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2016
CLERK